The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2014

                                      No. 04-13-00807-CR

                                   Marlo Edmundo MUJICA,
                                           Appellant
                                              v.
                                    The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR2756
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        The reporter’s record was originally due December 30, 2013. The record was not filed so
on January 7, 2014, we sent a letter to the reporter, Charles R. Richardson, advising him that the
record was late and requiring him to file a notification of late record within ten days of the date
of the letter or the record within thirty days of the date of the letter. On January 8, 2014, the
reporter filed a notice of late record, requesting an extension of time to file the record to
February 10, 2014. We granted the requested extension. On February 12, 2014, the court
reporter filed a second notice of late record. This time, the reporter requested eight additional
days to file the record, which the court granted. Thus, the reporter’s record was due February 20,
2014. As of the date of this order, neither the record nor another notice of late record has been
filed.

         We therefore ORDER court reporter Charles A. Richardson to file the reporter’s record
in this court on or before March 31, 2014, which is ninety days from the original due date.

       We further order the clerk of this court to serve a copy of this order on all counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court